                                                                                                  FILED
                                                                                         2019 Jan-03 AM 10:30
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

BERDINA HAWES,                                 )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   Case No.: 2:17-cv-01811-SGC
                                               )
JAMES DARRELL BAILEY, et al.,                  )
                                               )
       Defendants.                             )

                      MEMORANDUM OPINION & ORDER1

       This is a personal injury action arising out of a motor vehicle accident.

Before the undersigned is the defendants’ motion to dismiss the plaintiff’s claims

for negligent or wanton entrustment, hiring, training, supervision, and retention

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (Doc. 29). The

plaintiff agrees these claims are due to be dismissed. (Doc. 31). For the reasons

discussed below, the motion is due to be granted, and the plaintiff’s claims for

negligent or wanton entrustment, hiring, training, supervision, and retention are

due to be dismissed with prejudice.

I. Procedural History

       Berdina Hawes commenced this action against James Darrell Bailey and

Carnes Trucking Co., Inc. in the Circuit Court of Jefferson County, Alabama.

1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 15).
(Doc. 1-1). The defendants removed the action to this district court on the basis of

diversity jurisdiction. (Doc. 1).2 Thereafter, the defendants filed a motion to

dismiss certain of Hawes’ claims, including those for negligent entrustment and

negligent hiring, supervision, and retention, on the ground the claims failed to meet

the federal pleading standard. (Doc. 5). Hawes essentially conceded the pleading

deficiencies.      (Doc. 11).    The undersigned denied the defendants’ motion to

dismiss without prejudice and granted Hawes leave to amend her complaint to

address the pleading deficiencies identified by the defendants. (Doc. 27).

         In her amended complaint, Hawes asserts claims for negligence,

wantonness, and agency against Bailey and claims for negligent or wanton

entrustment, hiring, training, supervision, and retention, as well as a claim for

respondeat superior, against Carnes Trucking. (Doc. 28). The defendants seek

dismissal of Hawes’ claims for negligent or wanton entrustment, hiring, training,

supervision, and retention on the ground these claims fail to meet the federal

pleading standard. (Doc. 29). Hawes’ agrees these claims are due to be dismissed.

(Doc. 31).

II. Facts

         Hawes alleges that on or about January 30, 2017, she was driving a 2010

Dodge Charger northbound in the far right lane of Montgomery Highway,


2
    The undersigned denied Hawes’ motion to remand. (Doc. 26).
                                               2
approaching the intersection of Lorna Road and Data Drive in Hoover, Alabama.

(Doc. 28 at ¶ 6). Bailey, a truck driver employed by Carnes Trucking, was driving

a 2016 Freightliner CA125 (the “tractor-trailer”) northbound in the middle lane of

Montgomery Highway, approaching the same intersection. (Id. at ¶ 6). Bailey

made a right turn onto Lorna Road across the right lane, “colliding/sideswiping”

Hawes’ vehicle in the process and knocking it off the road and into the gutter.

(Id.). As a result of the accident, Hawes’ suffered physical and mental injuries for

which she has incurred medical expenses. (Id. at ¶ 10).

         In support of her negligent and wanton entrustment claim, Hawes alleges

Carnes Trucking knew or should have known Bailey was not capable of

responsibly operating the tractor-trailer on account of his inexperience and/or

history of negligence. (Id. at ¶ 18). In support of her negligent and wanton hiring,

training, supervision, and retention claim, Hawes alleges Carnes Trucking knew or

should have known Bailey was incompetent and/or inclined to be negligent. (Id. at

¶ 24).

III. Legal Standard

         Rule 12(b)(6) must be considered against the backdrop of Rule 8(a)(2) of the

Federal Rules of Civil Procedure. Rule 8(a)(2) “requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to

‘give the defendant fair notice of what the … claim is and the grounds upon which

                                           3
it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). Rule 8 “does not require ‘detailed

factual allegations,’ but it demands more than an unadorned, the defendant-

unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)

(quoting Twombly, 550 U.S. at 555). “[L]abels and conclusions,” “a formulaic

recitation of the elements of a cause of action,” and “naked assertion[s] devoid of

further factual enhancement” are insufficient. Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555, 557) (internal quotation marks omitted).

      To survive a motion to dismiss for failure to state a claim on which relief

may be granted brought pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 556).




                                            4
IV. Discussion

      Under Alabama law, the torts of negligent or wanton entrustment, hiring,

training, supervision, and retention all require a plaintiff to show an employer

knew or should have known its employee was incompetent. Buckentin v. SunTrust

Mortg. Corp., 928 F. Supp. 2d 1273, 1288 (N.D. Ala. 2013) (citing Britt v. USA

Truck, Inc., 2007 WL 455027, *4 (M.D. Ala. 2007) (negligent or wanton

entrustment and negligent hiring, supervision, and retention); Armstrong Bus.

Servs. v. AmSouth Bank, 817 So. 2d 665, 682 (Ala. 2001) (negligent supervision);

Bruck v. Jim Walter Corp., 470 So. 2d 1141, 1144 (Ala. 1985) (negligent or

wanton entrustment); Brown v. Vanity Fair Mills, Inc., 277 So. 2d 893, 895 (1973)

(negligent hiring, retention, and entrustment); Sanders Shoe Show, Inc., 778 So. 2d

820, 824 (Ala. Civ. App. 2000) (negligent or wanton hiring and supervision)).

Hawes’ amended complaint contains no facts to support her allegations Carnes

Trucking knew or should have known Bailey was incompetent, inclined to be

negligent, or not capable of responsibly operating the tractor-trailer or her

allegation Bailey had a history of negligence. Hawes again essentially concedes as

much. (Doc. 31). Hawes has had one opportunity to amend her complaint to

address pleading deficiencies with respect to her claims for negligent or wanton

entrustment, hiring, training, supervision, and retention. (Doc. 27). Because her

amended complaint does not correct these pleading deficiencies, the claims in

                                        5
question are due to be dismissed pursuant to Rule 12(b)(6). See Bush v. J.P.

Morgan Chase Bank, N.A., 2016 WL 324993, at *9 (N.D. Ala. Jan. 27, 2016)

(dismissing negligent or wanton training and supervision claims pursuant to Rule

12(b)(6) where amended complaint was devoid of facts regarding what notice

employer had of employees alleged incompetency).

V. Conclusion

      For the foregoing reasons, the defendants’ motion to dismiss (Doc. 29) is

GRANTED, and Hawes’ claims for negligent or wanton entrustment, hiring,

training, supervision, and retention are dismissed with prejudice pursuant to Rule

12(b)(6).

      DONE this 3rd day of January, 2019.



                                            ______________________________
                                            STACI G. CORNELIUS
                                            U.S. MAGISTRATE JUDGE




                                        6
